Citation Nr: 0213025	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-24 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO).


REMAND

On substantive appeal, received in December 2000, the veteran 
indicated that he wanted to appear at a hearing held before a 
member of the Board at the RO.  In July 2002, the RO told the 
veteran that the requested hearing had been scheduled for 
August 13, 2002, and, with his consent, the hearing would be 
conducted using "video conferencing" techniques.  However, 
by written correspondence received later that month, the 
veteran withdrew the request for a personal or a video 
hearing before a member of the Board.

By letter dated July 29, 2002, the veteran was told that his 
appeal was being transferred to the Board and that he had the 
right to request to appear at a hearing within 90 days of the 
issuance of the letter or until the Board issued its decision 
in his case, whichever comes first.  By written 
correspondence received at the Board on August 15, 2002, the 
veteran requested a personal hearing before a member of the 
Board at the RO.  

Because the veteran has filed a timely request to appear at a 
hearing before a member of the Board at the RO, the case must 
be remanded for additional development.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.1304).

The Board observes that the recently published regulations 
that are effective February 22, 2002, permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  Nevertheless, they were not intended to preclude 
a remand where the appellant has requested a field hearing.  
See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  See also 
Chairman's Memorandum No. 01-02-01 (January 29, 2002).

In light of the above, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing with a member of the Board at the 
local RO.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




